Citation Nr: 0030576	
Decision Date: 11/22/00    Archive Date: 12/01/00	

DOCKET NO.  94-20 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches and hearing loss, claimed as residuals of a head 
injury.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus, claimed as a residual of a head injury.  


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to July 
1957.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 1995 by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was previously before the 
Board and by decision dated August 11, 1997, the Board found 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which, upon joint motion by the Secretary of 
Veterans Affairs and the veteran-appellant, vacated the 
Board's August 11, 1997, decision and remanded the case to 
the Board for further proceedings.  The basis of the joint 
motion was that the August 1997 decision relied on the new 
and material evidence test formulated in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), which was subsequently 
overturned by the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The veteran's underlying claim is based on an inservice head 
injury.  As hereinafter explained in this decision, over the 
years the veteran has filed several claims which have been 
considered by the RO and the Board in terms of separate 
disorders which the veteran contended were the result of the 
inservice head injuries.  In an attempt to add some clarity 
to the rather confusing procedural history in this case, the 
Board has approached this case as one encompassing the three 
separate issues as described on the first page of this 
decision. 

The Board notes that the joint motion which was the basis for 
the Court's November 1998 Order vacating the August 11, 1997, 
Board decision referred to an argument by the veteran's 
representative suggesting that the veteran had requested an 
extension of time to submit a substantive appeal in 
connection with a May 1992 rating decision which found that 
the rating decision of January 1958 did not involve clear and 
unmistakable error.  Pursuant to directions set forth by the 
Board in remands of April 1999 and July 2000, the RO provided 
the veteran and his representative with an opportunity to 
present contentions and argument regarding the finality of 
the May 1992 rating decision which denied the clear and 
unmistakable error claim.  The RO then formally determined 
that the May 1992 rating decision was final and advised the 
veteran and his attorney of that finding both by letter and 
by supplemental statement of the case dated in July 2000.  


FINDINGS OF FACT

1.  A claim by the veteran for entitlement to service 
connection for residuals of a head injury was denied by 
rating decision in January 1958; the veteran was furnished 
notice of the decision and notice of appellate rights and 
procedures, but he did not initiate an appeal from that 
determination. 

2.  Evidence received of record subsequent to the January 
1958 rating decision is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
residuals of a head injury. 

3.  By decision dated in December 1988, the Board denied a 
claim by the veteran for entitlement to service connection 
for headaches and hearing loss as residuals of a head injury; 
a motion for reconsideration of that determination was denied 
by the Board in May 2000.  

4.  Evidence received of record subsequent to the December 
1988 Board decision is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
headaches and hearing loss as residuals of a head injury.

5.  A claim by the veteran for entitlement to service 
connection for tinnitus was denied by rating decision in 
February 1989; the veteran was furnished notice of the 
decision and notice of appellate rights and procedures, but 
he did not initiate an appeal from that determination.

6.  Evidence received of record subsequent to the February 
1989 rating decision is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection 
tinnitus.


CONCLUSIONS OF LAW

1.  The January 1958 rating decision which denied a claim by 
the veteran for entitlement to service connection for 
residuals of a head injury is final.  38 U.S.C.A. § 7105(c) 
(West 1991).

2.  Evidence received subsequent to the January 1958 rating 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for residuals of a head 
injury has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).  

3.  The Board's December 1988 decision denying a claim by the 
veteran for entitlement to service connection for headaches 
and hearing loss as residuals of a head injury is final.  38 
U.S.C.A. §§ 7103(a), 7104(a) (West 1991). 

4.  Evidence received subsequent to the December 1988 Board 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for headaches and hearing 
loss as residuals of a head injury has not been reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

5.  The February 1989 rating decision which denied a claim by 
the veteran for entitlement to service connection for 
tinnitus is final.  38 U.S.C.A. § 7105(c) (West 1991).

6.  Evidence received subsequent to the February 1989 rating 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for tinnitus has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal involves the veteran's underlying claims of 
entitlement to service connection for disorders related to an 
inservice head injury.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as brain hemorrhage, brain 
thrombosis, epilepsies, and other organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

Service medical records reveal that the veteran sustained a 
brain concussion and fracture of the left clavicle in an 
automobile accident in May 1957.  He was in a coma for 48 
hours while being treated in a civilian hospital prior to 
transfer to a military hospital.  On admission to the 
military facility, he was noted to be generally confused.  He 
complained of headaches, and there was an apparent loss of 
hearing on the left side.  X-rays disclosed no evidence of 
skull fracture.  Clinical records state that, after being 
provided with glasses, the veteran indicated that his 
headaches were cured.  A hospital discharge summary indicates 
that, during his 30-day period of hospitalization, the 
veteran's mental confusion cleared, and, after the removal of 
a blood clot from the left external auditory meatus, left ear 
hearing problems resolved.  The diagnoses on discharge to 
duty were simple fracture of the left clavicle and concussion 
of the brain.  At the time of his July 1957 separation 
examination, no abnormalities of the veteran's head were 
indicated on clinical evaluation and no residuals of a head 
injury were noted by the examiner.  Hearing was described as 
15/15, bilaterally.  

On VA examination conducted in December 1957, the veteran 
complained of light headaches and ringing in the left ear.  
X-rays revealed no evidence of skull fracture and indicated 
that the bones of the skull were normal in texture and 
morphology, with no evidence of increased intracranial 
pressure demonstrable.  The examination report reflects an 
impression of slight bilateral nerve deafness in the high 
ranges.  The diagnosis on neurological examination was no 
objective evidence of any neurological disorder.  

Received in June 1987 were private medical records indicating 
that, when the veteran was seen in May 1987, he complained of 
hearing a pulsatile sound in his left ear for some time and 
gave a history of severe headaches since an injury in 
service.  He indicated that, following the injury, he had no 
major problems other than headaches.  A computerized 
tomography (CT) scan of the brain revealed some low density 
areas in the occipital region, considered possibly to be a 
small infarct.  No sensory or cerebellar deficits were 
revealed on examination.  

The report of a VA audiological evaluation conducted in May 
1987 indicates that the veteran reported infrequent episodes 
of left ear tinnitus of short duration since his accident in 
service.  Audiological data was interpreted to show mild to 
moderate sensorineural impairment in the higher frequency 
range.  

On VA examination conducted in June 1987, the veteran 
reported a history of headaches and tinnitus since his 
accident in service and related that he had been aware of a 
hearing loss for a number of years.  Headaches were 
reportedly accompanied by blurred vision in the right eye.  
The diagnoses included hearing loss and tinnitus, left ear--
status post accident and coma; rule out seizure versus 
vascular headaches--status post head trauma; recent carotid 
endarterectomy complicated by brain stem stroke or peripheral 
nerve damage. 

VA outpatient records dated in August 1987 show that the 
veteran was seen for left temporofacial pain considered to be 
probably of vascular etiology.  He also reported bilateral 
frontal headaches of 25 years duration.  Although not 
entirely legible, further notations appear to indicate that 
it was unlikely that various symptoms were secondary to 
injury. 

When the veteran testified at a personal hearing in January 
1988, he indicated that he took over-the-counter medication 
for headaches and stated that he had noticed a hearing loss 
since service.  His representative related that the veteran 
also received prescription medication for headaches.  The 
veteran indicated that he had been laid off from a job with 
the Post Office due to the inability to remember 
instructions.  

Private medical records received in January 1989 document 
treatment in the late 1980's for various medical problems, 
but include no references to any complaints or findings of 
any residuals of a head injury, to include headaches, hearing 
loss or tinnitus. 

Received in November 1993 and March 1995 were duplicate 
copies of some service medical records.  

Adjudication History and Analysis

In July 1957, the veteran filed a claim of entitlement to 
service connection for residuals of multiple injuries which 
he sustained in a motor vehicle accident while he was on 
active duty, including an injury to the head.  A rating 
decision in January 1958 granted service connection for 
residuals of a fracture of the left clavicle and denied 
entitlement to service connection for residuals of a head 
injury.  The rating decision of January 1958 made no express 
reference to headaches, hearing loss, or tinnitus.  The 
veteran was informed of the decision and furnished notice of 
appellate rights and procedures, but he did not initiate an 
appeal by filing a timely notice of disagreement.  
Accordingly, the January 1958 rating decision became final.  
38 U.S.C.A. § 7105(c).  

However, the Board notes here that 38 C.F.R. § 3.105(a) 
provides that previous determinations which are final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  The 
Board observes that the veteran did present a clear and 
unmistakable error with regard to the January 1958 rating 
decision.  However, in a May 1992 rating decision, the RO 
found no clear and unmistakable error in the January 1958 
rating decision.  The veteran was notified of the May 1992 
determination by letter dated November 19, 1992.  A notice of 
disagreement to the May 1992 rating decision was received in 
February 1993, and a statement of the case was furnished to 
the veteran and his then representative in November 1993.  In 
a cover letter to the statement of the case, the RO informed 
the veteran and his then representative that if it did hear 
from them within 60 days, it would close the appeal.  A VA 
Form 9 was subsequently received on May 6, 1994, well after 
expiration of the one-year period from the November 19, 1992, 
notification of the May 1992 rating decision and also clearly 
more than 60 days after issuance of the November 1993 
statement of the case.  See 38 C.F.R. § 19.129(b) (1991).  
Review of the claims file does not reveal any communication 
received from the veteran or his representative during the 
pertinent time period to complete the appeal which can in any 
manner be construed as a substantive appeal on the clear and 
unmistakable error question.  Moreover, the record does not 
reveal that any written request for an extension of time to 
file a substantive appeal was received prior to expiration of 
the time limit for filing the substantive appeal.  See 38 
C.F.R. § 19.130 (1991).  The Board therefore must find that 
the May 1992 rating decision which denied the veteran's 
challenge to the January 1958 rating decision on the basis of 
clear and unmistakable error must be viewed as final and 
binding.  It follows that the January 1958 rating decision 
must also be viewed as final and binding.  

Years later, in a decision of December 1988, the Board denied 
entitlement to service connection for headaches and hearing 
loss.  The Board noted at that time that there was a final 
January 1958 rating decision, but also noted that the January 
1958 decision did not expressly refer to headaches and 
hearing loss.  The Board therefore effectively determined 
that the January 1958 rating decision was not final to the 
claim based on headaches and hearing loss, and the Board 
considered those issue, and denied them, on the merits.  A 
decision of the Board is final unless the Chairman of the 
Board orders reconsideration.  38 U.S.C.A. §§ 7103(a), 
7104(a). The Board notes that a motion for reconsideration of 
the December 1988 Board decision was denied in May 2000.  The 
December 1988 Board decision must therefore be viewed as 
final.   

By rating decision in February 1989, the RO denied 
entitlement to service connection for tinnitus.  The veteran 
was furnished notice of the decision and notice of appellate 
rights and procedures.  However, he did not initiate an 
appeal to the Board with a notice of disagreement, and the 
February 1989 rating decision also became final. 

The RO subsequently determined that the veteran was 
requesting that his claim based on residuals of a head injury 
be reopened.  In a May 1995 rating decision, the RO 
determined that no new and material evidence had been 
received and that the veteran's claim had not been reopened.  
The veteran did initiate and complete an appeal from the May 
1995 rating decision, and the present appeal ensued.  After 
reviewing the prior adjudication history, it appears to the 
Board that the veteran is attempting to reopen the claims 
which were the subject of the January 1958 rating decision, 
the December 1988 Board decision, and the February 1989 
rating decision.  Moreover, in view of the manner of 
describing the issues in the December 1988 Board decision and 
the February 1989 RO decision, it appears that the initial 
January 1958 rating decision should be viewed as having only 
considered entitlement to service connection for residuals of 
a head injury other than headaches, hearing loss, and 
tinnitus.  

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction or 
by the Board, the claim may not thereafter be reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. §§ 7104(b), 7105(c).  If new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108.  

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

Until recently, judicial decisions indicated that when a 
veteran seeks to reopen a final decision based on new and 
material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step was to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Second, if new and material 
evidence had been presented, then, immediately upon reopening 
the veteran's claim, VA was to determine whether the claim 
was well grounded under 38 U.S.C.A. § 5107(a).  Third, if the 
claim was found to be well grounded, then the merits of the 
claim could be evaluated after ensuring that the duty to 
assist, under 38 U.S.C.A. § 5107(a), has been met.  

However, on October 30, 2000, the President signed into law a 
bill which amended the provisions of 38 U.S.C.A. § 5107 to 
eliminate the well-grounded claim requirement.  H.R. 4205, 
the Floyd D. Spence National Defense Authorization Act for FY 
2001, Title XVI, Subtitle B, § 1611 (October 30, 2000).  
Under the revised provisions of 38 U.S.C.A. § 5107(a), VA is 
now required to assist a claimant in developing all facts 
pertinent to a claim for VA benefits.  VA shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  However, VA may decide a 
claim without providing assistance when no reasonable 
possibility exists that such assistance will aid in 
establishment of entitlement.

Accordingly, it appears that now only a two-step analysis is 
required.  The first step remains to determine whether new 
and material evidence has been received under 38 C.F.R. 
§ 3.156(a).  If so, then the second step is to look to the 
merits of the claim after ensuring that the assistance 
required under the revised version of 38 U.S.C.A. § 5107(a) 
have been met. 

The Court has held that, in order to reopen a claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally disallowed on any basis.  
Spalding v. Brown, 10 Vet. App. 6, 10 (1996).  Accordingly, 
after reviewing the procedural history of this case, the 
Board believes it must consider whether new and material 
evidence has been received since the January 1958 rating 
decision denying entitlement to service connection for 
residuals of a head injury, the December 1988 Board decision 
denying entitlement to service connection for hearing loss 
and headaches as residuals of a head injury, and the February 
1989 rating decision denying entitlement to service 
connection for tinnitus.  

A.  Rating decision of January 1958

The veteran's initial claim for service connection for 
residuals of a head injury was the subject of the January 
1958 rating decision.  The January 1958 rating decision 
denied the veteran's claim on the basis that the last 
examination showed no residuals of the head injury.  In this 
regard, the Board notes that neurological examination in 
December 1957 found no objective evidence of any neurological 
disorder, and skull X-rays at that time were negative.  

The additional evidence received since the January 1958 
rating decision does not include any medical or other 
competent evidence showing any residuals of the head injury 
sustained by the veteran in service in 1957.  A VA 
examination in June 1987 yielded a diagnosis of "R/O [rule 
out] seizure vs. vascular headache--S/P [status post] head 
trauma," but the Board finds that the "rule out" diagnosis 
does not constitute a medical finding or opinion that the 
veteran had a seizure disorder related to his head injury in 
1957.  In fact, further neurological examination in August 
1987 appears to have resulted in a finding that it was 
unlikely that various symptoms were secondary to injury.  
Other evidence received since January 1958, such as a May 
1987 CT scan, appears to show evidence of a possible small 
infarct of the brain, but there is nothing to suggest that 
any such finding is a residual of the inservice brain injury.  
The RO found in January 1958 that the evidence did not show 
any residuals of a head injury, and the evidence received 
since then does not show residuals of a head injury.  As 
such, the evidence received of record since January 1958, is 
not, either by itself or in connection with the evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  The Board concludes that new and material evidence 
has not been presented or secured to reopen the claim of 
entitlement to service connection for residuals of a head 
injury which was denied by the RO in January 1958.  38 
U.S.C.A. § 5108.  

B.  Board Decision of December 1988 and
Rating Decision of February 1989

Since the Board's December 1988 decision denying entitlement 
to service connection for headaches and hearing loss and the 
RO's February 1989 decision denying entitlement to service 
connection for tinnitus, the only evidence presented or 
secured concerning those issues consists of duplicate copies 
of service medical records which were previously of record 
and are thus not new.  Other evidence received of record 
since these two determinations is not pertinent to headaches, 
hearing loss or tinnitus.  Therefore, the Board finds that 
new and material evidence to reopen the veteran's claims for 
service connection for those disabilities has not been 
received.  38 U.S.C.A.§ 5108.  


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 13 -

- 1 -


